Name: Commission Regulation (EEC) No 3990/89 of 22 December 1989 fixing the quotas for 1990 applying to imports into Spain of milk and milk products from third countries
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  international trade
 Date Published: nan

 No L 380/42 Official Journal of the European Communities 29 . 12. 89 COMMISSION REGULATION (EEC) No 3990/89 / of 22 December 1989 fixing the quotas for 1990 applying to imports into Spain of milk and milk products from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, system of securities for agricultural products (6) ; as amended by Regulation (EEC) No 1181 /87 Q ; Whereas provision should be made for Spain to communicate information to the Commission on the application of the quota ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 491 /86 of 25 February 1986 laying down rules for the application of quantitative restrictions on imports into Spain of certain agricultural products from third countries ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 3 ( 1 ) thereof, HAS ADOPTED THIS REGULATION : Article 1 1 . The quotas for 1990 for products specified in Annex I to Council Regulation (EEC) No 491 /86 imported into Spain from third countries shall be as follows : Whereas, pursuant to Article 77 of the Act of Accession of Spain and Portugal, Spain may, until 31 December 1995, apply quantitative restrictions on imports from third countries ; whereas the said restrictions concern products which are subject to the supplementary trade mechanism in the case of milk and milk products ;  CN codes 0401 , 0403 10 11 , 0403 10 13, 0403 10.19 , 0403 90 1 1 , 0403 90 13, 0403 90 19, 0403 90 31 , 0403 90 33, 0403 90 39, as well as 0403 90 51 , Whereas Commission Regulation (EEC) No 3621 /89 (3) has removed skim milk powder and certain types of cheese from the list of products which are subject to the supplementary trade mechanism ; whereas this should be taken into consideration when fixing the quota for imports of cheeses from Switzerland ; 0403 90 53, 0403 90 59, other than concentrates, 0404 10 91 and 0404 90 : 435 tonnes  CN code 0405 : 180 tonnes 2. The quotas for 1990 for products specified in Annex II to Council Regulation (EEC) No 491 /86 falling within CN codes 0406 90 13 and 0406 90 15 as regards imports from Switzerland, are fixed at 3 400 tonnesWhereas Commission Regulation (EEC) No 609/86 (4), as amended by Regulation (EEC) No 222/88 {% fixed the initial quotas by volume for each product or group of milk products ; whereas the second and third subpara ­ graphs of Article 1 (3) of Regulation (EEC) No 491 /86 fixed the minimum annual rate of increase in the quota taking into account the patterns of trade and the state of bilateral or multilateral negotiations ; whereas this method should be used to fix the quotas for 1990 for imports into Spain of certain milk products from third countries ; Article 2 1 . The Spanish authorities shall issue import authori ­ zations so as to ensure a fair allocation of the available quantity between the applicants . 2. Applications for import authorizations shall be subject to the lodging of a security. The provisions of Regulation (EEC) No 2220/85 shall apply in respect of the said security. The primary requirement, within the meaning of Article 20 of the said Regulation, shall consist in the effective importation of the products. Whereas, to ensure proper management of the quota, the applications for import licences should be subject to the lodging of a security in accordance with Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the (') OJ No L 54, 1 . 3 . 1986, p. 25 . 2) OJ No L 293, 27. 10 . 1988, p. 7. (3) OJ No L 351 , 2. 12. 1989, p. 22. (&lt;) OJ No L 58, 1 . 3 . 1986, p. 33. V) OJ No L 28, 1 . 2. 1988 , p. 1 . (6) OJ No L 205, 3 . 8 . 1985, p. 5. 0 OJ No L 113, 30. 4. 1987, p. 31 . 29 . 12. 89 Official Journal of the European Communities No L 380/43  the quantities covered by the import authorizations issued,  the quantities imported. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1990 . Article 3 1 . The Spanish authorities shall communicate to the Commission the measures which they adopt for the application of Article 2. 2. They shall , for each of the products concerned, transmit, not later than the 1 5th of each month, the following information on import authorizations issued in the preceding month : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1989. For the Commission Ray MAC SHARRY Member of the Commission